United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         February 7, 2007
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 06-60117


In the Matter of: RICHARD MOORE; BOBBY BROOKS; PIGS TO HOGS INC;
GONE HOG WILD; PIG PALACE INC; JAMES BLISSARD; JERRY MILNER

                       Debtors

-------------------

JIM NORMAN; BARBARA NORMAN; LARRY BENNETT; PEGGY BENNETT; CHESTER
BRASSFIELD; ET AL

                       Appellants

     v.

PRESTAGE FARMS INC; JAMES E BLISSARD; BOBBY D BROOKS; JERRY
MILNER; ROBERT MOORE, doing business as Richard Moore Swine
Farms; GONE HOGWILD INC; PIG PALACE INC; PIGS TO HOGS INC

                       Appellees

                        --------------------
            Appeal from the United States District Court
          for the Northern District of Mississippi, Oxford
                         USDC No. 3:04-CV-54
                        --------------------

Before KING, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     The order of the district court affirming the order of the

bankruptcy court overruling the motion to remand for lack of

subject matter jurisdiction is AFFIRMED.    In so doing, we do not

address (because it is unnecessary to do so) whether diversity

jurisdiction is a proper basis for removal.

     AFFIRMED.     The mandate shall issue forthwith.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.